DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to application filed 12/19/2019.
Claims 1-20 are pending/rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-12, and 16-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlan et al. (Donlan hereinafter) US Patent No. 10042848 issued Aug. 7, 2018 in view of Dara et al (“Filter Based Data Partitioning for Training Multiple Classifier Systems”) (Dara hereinafter) which is an NPL and is already in the record dated April 2010. 
Regarding Claims 1, 10, and 19, a method and a system comprising: 

generating a plurality of data shards (Donlan et al col. 2, lines 40-46). Donlan doesn’t not explicitly disclose usable for training of an artificial intelligence classifier. On the other hand, “Filter Based Data Partitioning for Training Multiple Classifier Systems” disclose usable for training of an artificial intelligence classifier as shown in Dara et al abstract, lines 1-3. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Donlan, with the teachings of Dara, to improve the classification accuracy. Modification would have been obvious to one of ordinary skill in the art because in the event of data is misclassified, the use of different classifiers would improve the accuracy of the classification as shown in the abstract.
Furthermore, the combination of Donlan in view of Dara disclose wherein each of the plurality of data shards comprises a plurality of indexes from the indexing of the file content (Donlan et al col 3, lines 16-18) that are representative of a randomized sampling of the file content associated with the tenant (Donlan col. 10, lines 33-34);
pre-loading, prior to executing of the training of the artificial intelligence classifier, the
plurality of data shards into a memory of a computing device that is configured to execute the
training of the artificial intelligence classifier (Donlan col. 2, lines 47-53); and
	reading, from the memory, the plurality of data shards during executing of the training of
the artificial intelligence classifier (Dara et al, page 508, last paragraph on right, “selection of training partitions”.

at least one processor; and a memory, operatively connected with the at least one processor, storing computer- 29Docket No. 407856-US-NPexecutable instructions that, when executed by the at least one processor, causes the at least one processor (Fig. 1, Donlan).
Regarding Claims 2, and 11, Donlan in view of Dara disclose a method and a system, wherein the generating of the plurality of data shards further comprises identifying a predetermined number of files for a size of each of the plurality of data shards, and randomly selecting (Donlan Col. 3, lines 12-28, wherein the generator matrix corresponds to the predetermined number of files), as the randomized sampling, indexes associated with the predetermined number of files from the file content (Donlan Col. 10, lines 33-34).  
Regarding Claims 3, and 12, Donlan in view of Dara disclose a method and system wherein the generating of the plurality of data shards further comprises applying preset rules to create the randomized sampling of the file content, and wherein the preset rules comprise a first rule that identifies a predetermined number of files for a size of a data shard, and a second rule that randomizes file types of the file content represented in the randomized sampling of file content (Donlan Fig. 4, step 412, col. 12, lines 13-35, wherein the redundancy code corresponds to rule).
Regarding Claims 7, and 16, Donlan in view of Dara disclose a method and a system, wherein each of the plurality of data shards is specific to a single tenant of the application or service, and wherein the method further comprising: executing a round of training of the artificial intelligence classifier using the plurality of data shards that are specific to the single tenant (Donlan, Fig. 2, wherein the grouping of volumes corresponds to round of training).

Regarding Claims 9, and 18, Donlan in view of Dara disclose a method and a system, wherein the preloading automatically occurs based on a detection of a search query, entered into a user interface of an artificial intelligence processing application or service, that is used for the training of the artificial intelligence classifier (Donlan col. 2, lines 47-53), and wherein the method further comprising: executing a round of training of the artificial intelligence classifier based on the search query and the plurality of data shards (Donlan col. 19, lines 25-35).  

Allowable Subject Matter
Claims 4-6, 13-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 4, 13, and 20 the applied art above among other considered art fail to disclose the claimed subject matter as disclose a method and a system, further comprising: 
generating a processing queue that is configured to group generated data shards for processing during execution of rounds of training of the artificial intelligence classifier, wherein the processing queue prioritizes the plurality of 28Docket No. 407856-US-NP data shards as a first grouping that is processed during a round of training of the artificial intelligence classifier, and wherein the preloading propagates the plurality of training shards together as the first grouping for training of the artificial intelligence classifier.
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arandia et al.  11164266 related to projection of water providing entities from loss due to environmental event.
Deshpande et al. 20210192281 management of indexed data to improve content retrieval processing.
Mills et al. 10902329 related to text random rule builder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 24, 2022